UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NATALIE AGUREYEV, et al.,
                                Plaintiffs,
         against
                                                         CIVIL ACTION NO.: 17 Civ. 7336 (SLC)

H.K. SECOND AVE. RESTAURANT, et al.,                    ORDER FOR STATUS CONFERENCE

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         As Defendants have continually failed to comply with the Court’s orders for status

reports and have not confirmed the filing of bankruptcy, the parties are now ORDERED to

appear for an in-person status conference on Thursday, January 23, 2020 at 11:30 am in

Courtroom 18A, 500 Pearl Street, New York, New York.

         Defendants are warned that failure to appear at this conference may result in sanctions.


Dated:             New York, New York
                   January 13, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
